826 F.2d 1071
Unpublished dispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Craig WILLIAMS, Petitioner,v.UNITED STATES POSTAL SERVICE, Respondent.
Appeal No. 87-3212.
United States Court of Appeals, Federal Circuit.
July 10, 1987.

Before MARKEY, Chief Judge, BENNETT, Senior Circuit Judge, and SMITH, Circuit Judge.
PER CURIAM.

DECISION

1
The decision of the Merit Systems Protection Board (board), Docket No. NY07528610442, dismissing Craig Williams' appeal as untimely filed, 5 C.F.R. Sec. 1201.12(b), is affirmed.

OPINION

2
Board regulation requires that an appeal be filed within twenty days of the discharge.  5 C.F.R. Sec. 1201.22(b).  Williams has not shown good cause why his untimeliness of nearly six years before filing his appeal should be waived.  5 C.F.R. Sec. 1201.12.  Williams failed to respond to the board's order requesting information concerning the board's jurisdiction.  Thus, on the present record, we are unable to conclude that the board's order dismissing his appeal was arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law, or that it was unsupported by substantial evidence.  5 U.S.C. Sec. 7703(c) (1982);  see Phillips v. United States Postal Service, 695 F.2d 1389, 1390-91 (Fed.Cir.1982).